Name: 81/929/EEC: Commission Decision of 9 November 1981 approving an amendment to the outline programme under Council Regulation (EEC) No 269/79 for certain Mediterranean areas of France (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe; NA;  regions and regional policy;  economic policy;  forestry
 Date Published: 1981-11-24

 Avis juridique important|31981D092981/929/EEC: Commission Decision of 9 November 1981 approving an amendment to the outline programme under Council Regulation (EEC) No 269/79 for certain Mediterranean areas of France (Only the French text is authentic) Official Journal L 337 , 24/11/1981 P. 0026 - 0026COMMISSION DECISION of 9 November 1981 approving an amendment to the outline programme under Council Regulation (EEC) No 269/79 for certain Mediterranean areas of France (Only the French text is authentic) (81/929/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 269/79 of 6 February 1979 establishing common measures for forestry in certain Mediterranean zones of the Community (1), and in particular Article 5 thereof, Whereas on 15 April 1981 the French Government communicated an amendment to the outline programme for France approved by Commission Decision 79/1056/EEC of 29 November 1979 (2) and relating to certain Mediterranean areas of France; Whereas this amendment, whereby the geographical applications in the region Provence-Alpes-CÃ ´te d'Azur and in the departments ArdÃ ¨che and DrÃ ´me are extended, satisfies the objectives and conditions laid down in Regulation (EEC) No 269/79; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The amendment of the outline programme for Mediterranean areas of France, submitted by the French Government on 15 April 1981 pursuant to Regulation (EEC) No 269/79, is hereby approved. Article 2 This Decision is addressed to the French Republic. Done at Brussels, 9 November 1981. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 38, 14.2.1979, p. 1. (2) OJ No L 322, 18.12.1979, p. 29.